Title: John Quincy Adams to John Adams, 24 March 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir
            Boston March 24. 1794.
          
          I received on Saturday your favour of the 13th: Instt: Our Supreme Court closed their session in this town last monday, and I am thereby left with more leisure, and less care upon my hands than I had been for some time past used to. The anxieties of business carry with them an antidote, but the anxieties of no business have nothing to weaken or alleviate them.
          My Grandmother is still living, and we have yet hopes of her recovery. I heard from her on Saturday, that her symptoms were more favourable than they had been for some time.
          The depredations committed upon the commerce of this Country, have considerably distressed, and still more alarmed our merchants, and if the principle upon which the british have lately proceeded to seize our ships be persisted in, I fear we shall have no alternative but War; indeed it is of itself a state of War, to have every thing that passess under the denomination of supplies liable to capture.
          
          The aversion of our people to War is however constantly strengthening; and has of late upon several occasions appeared in a very decided manner The Event of our town-meeting exhibited very forcibly the public sentiment here; a still later occasion has shewn the prevalence of the same Sentiments.
          An attempt was last week made to celebrate the late successes of the French, by a second civic festival.— It was set on foot by the Jacobin-antifederal faction, and they appointed a Committee who applied to the Lieutenant Governor to order out the military and to make a display in behalf of the Commonwealth— He at first complied with their request, ordered out an artillery company, and directed that they should be supplied with one hundred cartridges at the expence of the State; that is from the public magazines; but what with squibs upon the subject in the newspapers and with serious expostulations from some respectable gentlemen, he got intimidated; one despicable passion rescued him from the disgrace which another was bringing upon him, and he countermanded his orders; the civic festival is postponed, and we shall hear no more of it untill some new accident, shall give another clue to those who set it on foot.
          The old Gentleman has hurt himself by this improper compliance with an insolent request; the general opinion seems to be that there will be no choice of a Governor by the people at our ensuing election. It is my opinion however that Mr: Adams will be chosen.— He may do less harm than some others, but he will certainly never do any good. Stat magni nominis umbra. His present impotence leans for support on his former services; and the office will be given him as a reward, not as an employment.
          I am Dear Sir, ever your’s
          
            J. Q. Adams.
          
        